DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/22, 3/11/22, 1/12/22, 8/26/21, 6/29/21, 6/1/21, 4/19/21, 12/22/20, 10/16/20, 7/17/20, 6/25/20, 5/29/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “a controller circuit configured to determine the kinetics of change”.  There is a lack of antecedent basis for the limitation “the kinetics” in the claim. It appears from the specification that the term “kinetics” is referring to a non steady state of the analyte and therefore is interpreted as such for examination purposes. However, the claim does not specifically disclose what “the kinetics” is referring to. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, prior art does not disclose or suggest: “a measurement circuit comprising an excitation voltage generator configured to generate a series of excitation cycles over a time period, wherein each excitation cycle includes delivering a DC bias voltage to the discrete binding detectors at multiple discrete DC bias voltage values across a range of DC bias voltages; and a capacitance sensor configured to measure capacitance of the discrete binding detectors resulting from the excitation cycles; and a controller circuit configured to determine the kinetics of change in at least one of a measured capacitance value and a calculated value based on the measured capacitance over the time period” in combination with all the limitations of claim 1.
Claims 2-9 are dependent on claim 1 and are therefore allowable due to its dependency. 
Regarding claim 10, prior art does not disclose or suggest: “generating a series of excitation cycles over a time period, wherein each excitation cycle includes delivering a DC bias voltage to the graphene varactor at multiple discrete DC bias voltage values across a range of DC bias voltages; and measuring capacitance of each of the discrete binding detectors resulting from the excitation cycles; and determining the kinetics of change in at least one of a measured capacitance value and a calculated value based on the measured capacitance over the time period” in combination with all the limitations of claim 10.
Claims 11-20 are dependent on claim 10 and are therefore allowable due to its dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Potyrailo et al., US 20100268479 discloses an analyte sensor having an electrical response upon exposure to an analyte. 
Johal et al., US 20120100636 discloses an apparatus and method for measuring binding kinetics with a resonating sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868